Case 7:19-mj-02154 Document 1 Filed on 09/07/19 in TXSD Page 1of1 >

“ AO_91 (Rev 8/01) Criminal Complaint United States District Court
SOUS UIStiCror Tekas

(LEC

SEP ~7 2019

   

United States District Court
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk

 

UNITED STATES OF AMERICA
Vv.

Joaquin Torres-Rocha

CRIMINAL COMPLAINT

Case Number; M-19-2154-M
AKA:

JAE YOB: 1982
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 6, 2019 in Starr County, in
the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an afien who had previously been deported from the. United States to Mexico in pursuance of law, and thereafter
was found near Garciasville, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented toa reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
{ further state that I.am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Joaquin Torres-Rocha was encountered by Border Patrol Agents near Garciasviile, Texas on September 6, 2019, The investigating
agent established that the défendant was an undocuniented alien‘and requested record checks. The defendant claims to have illegaily
entered the United States on September 6, 2019, near Rio Grande City, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on March 7, 2019 through Laredo, Texas. Prior to deportation/exclusion the defendant was
instructed not to return to the United States without permission from the U.S, Attorney General and/or the Secretary of Homeland

Security. On November 14, 2018, the defendant was convicted of DWI with a Child under 15 Years of Age and seritenced to six (6)
months confinement,

ideclare under penalty of perjury that the statements in this complaint are true and correct. Executed on September 7, 2019.

Continued on the attached sheet and made a part of this complaint: [ves [x]No

Submitted by reliable electronic means, sworn to and attested

telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: iS! Kellen Meador

Signature of Complainant

September 7, 2019 3:48 p.m. Kellen Meador’ Border Patrol Agent

Peter E. Ormsby _U.S. Magistrate Judge fz Z OarrQe

Name and Title of Judicial Officer Signature of Judicial Officer
